Citation Nr: 0002058	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 10 percent for 
atrial fibrillation.  

4.  Entitlement to nonservice-connected pension benefits.  

5.  Entitlement to extraschedular pension benefits, including 
under the provisions of 38 C.F.R. § 3.321(b)(2) (1999).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1964 to 
December 1968, from January to December 1971, and from 
January to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Boise Regional Office (RO)? which declined to reopen a 
claim of service connection for a psychiatric disorder; 
denied service connection for PTSD; denied an evaluation in 
excess of 10 percent for atrial fibrillation; and denied 
nonservice-connected pension benefits, including 
extraschedular consideration under 38 C.F.R. § 3.321(b)(2).  

The application to reopen a previously denied claim of 
service connection for a psychiatric disorder and the claims 
seeking an evaluation in excess of 10 percent for atrial 
fibrillation, nonservice-connected pension benefits, and 
extraschedular consideration under 38 C.F.R. § 3.321(b)(2), 
as well as action required to further develop the claim of 
service connection for PTSD, will be addressed below in the 
Remand portion of this decision.  


FINDING OF FACT

Competent evidence has been submitted, linking the post-
service findings of PTSD to service.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A well-grounded claim of service connection for PTSD requires 
medical evidence of a current disorder, lay evidence, 
presumed credible, of an in-service stressor, and medical 
evidence linking the two.  Gaines v. West, 11 Vet. App. 353, 
357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-
37 (1997).  See Grottveit, 5 Vet. App. at 93 (in questions of 
medical diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

The appellant maintains that he served in Vietnam and was 
exposed to several stressful incidents.  The November 1999 VA 
examination report included a diagnosis of PTSD based on the 
appellant's history of stressors in Vietnam.  The record thus 
contains a current diagnosis of PTSD and the appellant's 
presumably truthful version of his claimed stressors.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993).  This evidence 
satisfies the three elements of a well-grounded claim for 
PTSD.  Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  Actions pursuant to that 
obligation are addressed in the Remand below.


ORDER

The claim of service connection for PTSD is well grounded.  



REMAND

Psychiatric Claim

By January 1998 rating decision, the RO determined that 
additional evidence of record regarding a claim of service 
connection for a psychiatric disorder was not new and 
material.  The RO declined to reopen that claim, which was 
previously denied in a July 1975 rating decision.  The RO 
issued a statement of the case in March 1998 concerning this 
action.  It has not issued a rating decision or supplemental 
statement of the case concerning this issue since March 1998.  

In July 1998, the RO received into the record an April 1996 
private examination report discussing the appellant's 
psychiatric symptomatology, including a history of stressors 
from his service in Vietnam.  This examination report is 
pertinent to the application to reopen.  Any pertinent 
evidence submitted by the appellant or representative must be 
referred to the RO for review and preparation of a 
supplemental statement of the case unless the appellant or 
representative in writing waives this procedural right.  
38 C.F.R. § 20.1304(c).  In November 1999, the appellant's 
representative indicated to the RO that the appellant 
"waive[d] local consideration of the evidence referred to in 
your informal memo of October 29, 1999."  The record, 
though, does not contain a copy of an RO October 29, 1999 
"informal memo".  Thus, it does not identify the evidence 
the appellant's representative intended to waive initial RO 
consideration of.  As it applies to this claim, the 
appellant's representative did not effectively waive initial 
RO consideration of the additional evidence pertinent to the 
claim.  Thus, the claim to reopen is remanded for the RO to 
initially consider this pertinent evidence.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  Prior to June 18, 
1999, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor; if the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
was accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

In approaching a claim of service connection for PTSD, the 
question of the existence  of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was in 
combat; ask him to provide any further specific information 
as to his alleged stressors; utilize the assistance of the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR); make a specific determination as to which 
stressor(s) are verified; and, only if a stressor is 
verified, have the appellant examined by a VA psychiatrist to 
determine any link between the diagnosis of PTSD and any 
verified stressor.  

Atrial Fibrillation

The claim of entitlement to an evaluation in excess of 10 
percent for atrial fibrillation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); it is not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has a resulting statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The evidence relevant to this claim includes an April 1996 
report in which a private physician noted that the appellant 
had atrial fibrillation as well as some remote history of 
possible congestive heart failure, which was not a current 
problem.  VA examination in September 1997 included a 
clinical impression of atrial fibrillation with fairly good 
control with medication.  VA hospital records in September 
1999 indicated that the appellant was treated for atrial 
fibrillation and congestive heart failure.  It was noted that 
the congestion heart failure presentation was primarily due 
to poorly controlled ventricular rate, and the examiner 
further indicated that the appellant had significantly 
decreased left ventricular ejection fraction as well as 
significant mitral regurgitation.  In an October 1999 
statement, a VA physician wrote that the appellant suffered 
"from congestive heart failure and atrial fibrillation, 
among other medical problems.  Because of these problems, his 
activity is limited to basic activities of daily living.  
These problems prohibit any gainful employment.  This 
situation will be permanent, with the expectation of only 
minimal gains in functional capacity at best."  

This evidence includes a significant degree of ambiguity.  
There is ambiguity as to the severity of the service-
connected atrial fibrillation, the key consideration before 
the Board.  Moreover, there is ambiguity as to what symptoms 
are attributable to the service-connected atrial fibrillation 
versus other nonservice-connected disorders, such as 
congestive heart failure.  The claim is remanded so that a VA 
cardiologist may review the record, examine the appellant, 
and determine the nature, extent, and severity of the 
appellant's service-connected atrial fibrillation.  

Nonservice-connected Pension Benefits, including 
Extraschedular consideration

The appellant also seeks nonservice-connected pension 
benefits under the provisions of 38 C.F.R. § 3.342 and 
extraschedular consideration under 38 C.F.R. § 3.321(b)(2).  
These benefits are based on nonservice-connected disorders.  
The basis for the remand of the atrial fibrillation claim is 
to determine which cardiac symptomatology is service 
connected.  Thus, a determination as to nonservice-connected 
pension benefits cannot be made until that claim is 
adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (inextricably intertwined claims).  These claims are 
thus remanded for further appropriate consideration and 
adjudication.  

The case is REMANDED for the following development:

1.  The RO should request the appellant 
to supply names and addresses of any 
individuals or facilities that treated 
him for PTSD and atrial fibrillation 
since November 1999, and the dates of 
such treatment.  After securing any 
needed releases, the RO should obtain 
complete clinical records of such 
treatment and add them to the claims 
file.  

2.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, that conclusion 
must be accepted as conclusive evidence 
of the claimed in-service stressor.  The 
RO's attention is directed to the law, 
cited above, and to a recent VA General 
Counsel opinion.  VA O.G.C. Prec. Op. 12-
99 (Oct. 18, 1999).  

3.  If the RO determines that the 
appellant was not engaged in combat, then 
the appellant should be requested to 
provide, within a reasonable time, any 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  

4.  On receipt of the appellant's 
response, or after a reasonable period of 
time has passed without such response, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on a review of all 
pertinent documents.  This summary, and 
any supporting document regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  They 
should be asked to certify the occurrence 
of the incident(s) and any indication of 
the appellant's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should follow 
up accordingly.  

5.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of stressor(s), the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of stressor(s), then the appellant should 
be afforded a VA psychiatric examination 
to determine the nature and etiology of 
all psychiatric disorders found to be 
present.  The RO must specify for the 
examiner the stressor(s) that it has 
determined are established by the record 
and the examiner must be instructed that  
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the rationale for all opinions 
expressed.  All necessary special 
studies, to include psychological testing 
and evaluation, should be accomplished.  

7.  The RO should schedule the appellant 
for a VA cardiology examination to 
determine the nature and etiology of the 
service-connected atrial fibrillation.  
The claims folder and a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The examination report 
should reflect review of the claims file, 
including that evidence discussed above, 
and contain a detailed account of all 
cardiac manifestations.  The pertinent 
history concerning the disabilities 
should be obtained, and all necessary 
tests and studies, including 
echocardiogram and Holter monitor 
testing, should be accomplished.  The 
cardiologist should be asked to 
(1) identify the cardiac symptomatology 
associated with the service-connected 
atrial fibrillation, (2) determine 
whether the examination findings show 
paroxysmal atrial fibrillation (lone 
atrial fibrillation) or other 
supraventricular tachycardia documented 
by ECG or Holter monitor, and (3) opine 
whether any other manifestations of heart 
disease is related to the service-
connected atrial fibrillation.  

8.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

On completion of the development requested, to the extent 
possible, the RO should again review the record.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

? During part of the time during which this claim was pending, the appellant lived in an area served by the 
Portland, Oregon RO.  


